Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 1/21/21. Claims 1-20 were presented for consideration. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.  The prior art of record does not disclose: A method (Claim 1) / computing device (Claim 11) for managing updating of storage resources in a dispersed storage network (DSN) including :
a storage pool that includes a set of storage resources that are included in a reallocation, wherein the set of storage resources includes one or more old storage resources scheduled for at least one of replacement or removal, and one or more new storage resources
determining a storage utilization factor, equal to the maximum usable capacity of the storage pool, wherein all storage resources are subject to the storage utilization factor from initiation of the reallocation until the reallocation is complete, and wherein the storage utilization factor is updated once the reallocation is complete.
wherein a data object of the storage pool is segmented into a plurality of data segments that are dispersed error encoded in accordance with dispersed error encoding parameters, including an encoding function, a data segmenting protocol, and per data 
while transferring a first set of encoded data slices from one or more old storage resources of the set of storage resources to one or more new storage resources of the set of storage resources, receiving a write type request associated with a second set of encoded data slices that addresses the old storage resources, 
in response to the storage utilization factor being above a first threshold, denying the write type request, at least until the transferring of the first set of encoded data slices is complete; and 
in response to the storage utilization factor being at or below the first threshold, processing the write type request to store the second set of encoded data slices in the one or more old storage resources.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Monday-Friday 11am-5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A SHAW/Examiner, Art Unit 2455 
                                                                                                                                                                                                       


/DAVID R LAZARO/Primary Examiner, Art Unit 2455